Title: To Thomas Jefferson from J. H. Dwyer, 23 December 1824
From: Dwyer, J. H.
To: Jefferson, Thomas


Sir
Cincinnati
Decr the 23d 1824
As a principal contributing spring of that source whence a free nation has originated, and has so rapidly increased, as to give an assurance, at no far distant period, of becoming one of the first in the world I take the liberty of transmitting by this mail for your acceptance at least a well meant effort for the promotion of two of the chief causes which constitute the happiness and prosperity of a country—Intellect, and Morals.Your opinion of the book will much oblige he who with the highest consideration has the honor to beSir Your Most Obedt And Humble SertJ. H. Dwyer.PS Several typographical errors have crept in owing to some of the sheets having been put to press prematurely with out my revision.